NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 15-10573

                  Plaintiff-Appellee,             D.C. No. 3:05-cr-00187-RCJ

   v.
                                                  MEMORANDUM*
 FIDEL SANTIBANES-LEON,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Fidel Santibanes-Leon appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Santibanes-Leon contends that the district court procedurally erred by basing

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the sentence on clearly erroneous facts and by failing to consider several mitigating

arguments. We review for plain error, see United States v. Christensen, 732 F.3d
1094, 1101 (9th Cir. 2013), and find none. Though the record lacks support for the

district court’s statement that Santibanes-Leon would not be deported upon release,

Santibanes-Leon has not shown a reasonable probability that he would have

received a different sentence absent this alleged error. See id. at 1103-06. To the

extent that the district court based the sentence on a finding that Santibanes-Leon

had a 2000 Nevada state conviction for trafficking in a controlled substance,

Santibanes-Leon has not shown that this finding was clearly erroneous. See id. at

1103. Finally, the district court did not plainly err by failing to consider the

mitigating arguments that he is raising for the first time on appeal; rather, the

record reflects that the district court properly considered the arguments that

Santibanes-Leon raised at the sentencing hearing and explained sufficiently its

determination that a statutory maximum sentence was warranted in light of his

significant criminal and immigration history. See United States v. Simtob, 485
F.3d 1058, 1062 (9th Cir. 2007).

      Santibanes-Leon next contends that his sentence is substantively

unreasonable in light of the alleged procedural errors and the mitigating factors.

                                           2                                       15-10573
The district court did not abuse its discretion in imposing Santibanes-Leon’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the relevant 18 U.S.C.

§ 3553(a) factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

      Santibanes-Leon’s motion for judicial notice and to supplement the record is

granted.

      The government’s unopposed request for judicial notice is granted.

      AFFIRMED.




                                         3                                      15-10573